



Exhibit 10.2
FIRST AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT
THIS FIRST AMENDMENT TO SUPPLY AND OFFTAKE AGREEMENT (this “First Amendment”) is
entered into as of the First Amendment Closing Date (as defined below), between
Macquarie Energy North America Trading Inc., a Delaware corporation
(“Macquarie”), and Calumet Shreveport Refining, LLC, a Delaware limited
liability company, formerly known as Calumet Shreveport Lubricants & Waxes, LLC,
a Delaware limited liability company, and successor by merger to Calumet
Shreveport Fuels, LLC, a Delaware limited liability company (the “Company”).
RECITALS
A.Macquarie and the Company entered into that certain Supply and Offtake
Agreement dated June 19, 2017 (as amended by the Assumption Agreement defined
below and as otherwise amended, restated, supplement or modified from time to
time, the “Supply and Offtake Agreement”).


B.Reference is made to the certain Assumption and Acknowledgment Agreement (the
“Assumption Agreement”) dated September 1, 2017 by and among Macquarie, Calumet
Specialty Products Partners, L.P., a Delaware limited partnership (“Parent”),
Calumet Lubricants Co., Limited Partnership, an Indiana limited partnership,
Calumet Montana Refining, LLC, a Delaware limited liability company, Calumet
Shreveport Lubricants & Waxes, LLC, a Delaware limited liability company (“LW”),
and Calumet Shreveport Fuels, LLC, an Indiana limited liability company
(“Fuels”), whereby, among other things, upon Fuels’ merger with and into LW
effective as of September 1, 2017, with LW as the surviving entity of the
merger, and with LW being renamed, upon the consummation of such merger, as
“Calumet Shreveport Refining, LLC”, the Company acquired, assumed, adopted,
ratified and acknowledged all of the Shreveport Transaction Rights and
Obligations as defined in the Assumption Agreement.


C.Macquarie and the Company have agreed to amend certain provisions of the
Supply and Offtake Agreement, and each of Macquarie and the Company is willing
to enter into such amendments as more particularly described herein, subject to
the terms and conditions of this First Amendment.


D.Macquarie and the Company agree that Macquarie is entering into this First
Amendment solely at the request of the Company and that the Company will receive
one or more material benefits from the entry into such amendments.


E.Capitalized terms used but not defined in this First Amendment have the
meanings set forth therefor in the Supply and Offtake Agreement.


AGREEMENTS AND AMENDMENTS
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned parties hereby agree as follows:
I.Amendments to Supply and Offtake Agreement.


(a)Article 1.1, Definitions, of the Supply and Offtake Agreement is hereby
amended by adding the following new definitions in their proper alphabetical
order:







--------------------------------------------------------------------------------





“Assumption Agreement” means the Assumption and Acknowledgment Agreement dated
September 1, 2017 by and among Macquarie, Parent, Calumet Lubricants Co.,
Limited Partnership, an Indiana limited partnership, Calumet Montana Refining,
LLC, a Delaware limited liability company, LW and Fuels.
“First Amendment” means the First Amendment to Supply and Offtake Agreement
dated as of the First Amendment Closing Date by and among Macquarie, the Company
and Parent.
“First Amendment Closing Date” means March 28, 2018.
(b)Section 13.1, Provision of Financial Information, of the Supply and Offtake
Agreement is hereby amended and restated so as to read in its entirety as
follows:


“Provision of Financial Information. Calumet Shreveport Refining, LLC shall
provide Macquarie (i) within one hundred twenty (120) days following the end of
each of its fiscal years, (a) a copy of the Parent’s annual report, containing
audited consolidated financial statements of the Parent and its consolidated
subsidiaries for such fiscal year certified by independent certified public
accountants and (b) the balance sheet, statement of income and statement of cash
flow of the Parent for such fiscal year, as reviewed by the Parent’s independent
certified public accountants, and (ii) within sixty (60) days after the end of
its first three fiscal quarters of each fiscal year, a copy of the Parent’s
quarterly report, containing unaudited consolidated financial statements of the
Parent and its consolidated subsidiaries for such fiscal quarter; provided that
so long as the Parent is required to make public filings of its quarterly and
annual financial results pursuant to the Exchange Act, such filings are
available on the SEC’s EDGAR database and such filings are made in a timely
manner, then Calumet Shreveport Refining, LLC shall not be required to provide
such annual or quarterly reports to Macquarie.”
II.Conditions Precedent. This First Amendment shall be effective on the date
when the following conditions precedent have been satisfied:


(a)Macquarie and the Company shall each have received this First Amendment duly
executed by Macquarie, the Company and Parent; and


(b)Macquarie and the Company shall each have received such other documents and
deliveries from each other as each may reasonably request.


III.Representations, Warranties and Covenants. Each of Macquarie and the Company
represent and warrant to each other that (a) it possesses all requisite power
and authority to execute, deliver and comply with the terms of this First
Amendment, (b) this First Amendment has been duly authorized and approved by all
requisite company action on the part of Macquarie and the Company, respectively,
(c) no other consent of any Person (other than, in respect of the Company, a
consent of the Parent in respect of its Guaranty, which is set forth herein) is
required for this First Amendment to be effective, and (d) the execution and
delivery of this First Amendment does not violate its respective organizational
documents.


IV.Ratification of Guaranty. Parent hereby acknowledges and ratifies and
reaffirms its guaranty of the Guaranteed Obligations under and as defined in the
Guaranty, and all of its obligations under and in respect thereof, in favor of
Macquarie, and agrees that such Guaranty remains in full force and





--------------------------------------------------------------------------------





effect and continues to be the legal, valid, and binding obligation of Parent
enforceable in accordance with its terms (as the same are modified by this First
Amendment). Parent confirms and agrees that neither the execution of this First
Amendment nor the consummation of the transactions described herein shall in any
way affect, impair or limit the covenants, liabilities, obligations and duties
of Parent under the Guaranty.


V.Scope of Amendment; Reaffirmation.


(a)All references hereafter to the Supply and Offtake Agreement shall refer to
the Supply and Offtake Agreement as amended by this First Amendment. Except as
modified by this First Amendment, the Transaction Documents are unchanged and
continue in full force and effect. However, in the event of any inconsistency
between the terms of the Supply and Offtake Agreement (as amended by this First
Amendment) and any other Transaction Document, the terms of the Supply and
Offtake Agreement shall control (except solely with respect to any fees, amounts
and payments set forth in the Fee Letter, as amended from time to time, as to
which the Fee Letter shall control) and such other document shall be deemed to
be amended to conform to the terms of the Supply and Offtake Agreement.


(b)Each of Macquarie and the Company hereby reaffirms its obligations under the
Transaction Documents to which it is a party and agrees that all Transaction
Documents to which it is a party remain in full force and effect and continue to
be its legal, valid, and binding obligations enforceable in accordance with
their terms (as the same are modified by this First Amendment).


VI.Miscellaneous.


(a)Form. Each agreement, document, instrument or other writing to be furnished
to Macquarie and the Company, as applicable, under any provision of this First
Amendment must be in form and substance satisfactory to the parties hereto and
their counsel.


(b)Headings. The headings and captions used in this First Amendment are for
convenience only and will not be used to construe the meaning or intent of the
terms of this First Amendment, the Supply and Offtake Agreement, or the other
Transaction Documents.


(c)Successors and Permitted Assigns. This First Amendment is binding upon, and
inures to the benefit of the parties to this First Amendment and their
respective successors and permitted assigns. Unless otherwise provided in the
Transaction Documents, all covenants, agreements, indemnities, representations
and warranties made in any of the Transaction Documents survive and continue in
effect as long as the Transaction Obligations are outstanding. Nothing expressed
or implied in this First Amendment is intended to create any rights, obligations
or benefits under the Supply and Offtake Agreement, as amended hereby, in any
person other than the parties thereto and hereto and their respective successors
and permitted assigns.


(d)Invalidity. If any Article, Section or provision of this First Amendment
shall be determined to be null and void, voidable or invalid by a court of
competent jurisdiction, then for such period that the same is void or invalid,
it shall be deemed to be deleted from the Supply and Offtake Agreement, as
amended hereby, and the remaining portions of the Supply and Offtake Agreement,
as amended hereby, shall remain in full force and effect.







--------------------------------------------------------------------------------





(e)Multiple Counterparts. This First Amendment may be executed in one or more
counterparts by the parties hereto and initially delivered by facsimile
transmission, pdf or otherwise, with original signature pages to follow, and all
such counterparts shall together constitute one and the same instrument.


(f)GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.


(g)FINAL AGREEMENT. THE TERMS OF THIS FIRST AMENDMENT, THE SUPPLY AND OFFTAKE
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND THERETO WITH RESPECT TO THE MATTERS SET FORTH
HEREIN AND THEREIN, AND NO REPRESENTATIONS OR WARRANTIES SHALL BE IMPLIED OR
PROVISIONS ADDED IN THE ABSENCE OF A WRITTEN AGREEMENT TO SUCH EFFECT BETWEEN
THE PARTIES HERETO OR THERETO. THIS FIRST AMENDMENT, THE SUPPLY AND OFFTAKE
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. No promise,
representation or inducement has been made by any party hereto or thereto that
is not embodied in the Supply and Offtake Agreement, as amended by this First
Amendment, or the other Transaction Documents, and no party hereto or thereto
shall be bound by or liable for any alleged representation, promise or
inducement not so set forth herein or therein.


[Signatures on Following Pages.]
 





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this First Amendment is executed effective as of the First
Amendment Closing Date.




MACQUARIE ENERGY NORTH AMERICA TRADING INC.




By: /s/ Dereje TJ Tedla            
Name: Dereje TJ Tedla
Title: Division Director






By: /s/ Patricia Donnelly        
Name: Patricia Donnelly
Title: Division Director














































































Signature Page to first Amendment to Supply and Offtake Agreement





--------------------------------------------------------------------------------





CALUMET SHREVEPORT REFINING, LLC


By:
Calumet Refining, LLC, its sole member

By:
Calumet Operating, LLC, its sole member

By:
Calumet Specialty Products Partners, L.P., its sole member

By:
Calumet GP, LLC, its general partner

By:
/s/ D. West Griffin                    

Name:    D. West Griffin
Title:    Executive Vice President and Chief Financial Officer






Agreed and accepted by Parent solely for purposes of evidencing its assent to
Article IV of this First Amendment:




CALUMET SPECIALTY PRODUCTS PARTNERS, L.P.


By:     Calumet GP, LLC, its general partner


By:     /s/ D. West Griffin        
Name: D. West Griffin
Title: Executive Vice President and
Chief Financial Officer








































Signature Page to first Amendment to Supply and Offtake Agreement



